UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
MOHAMMED AHMED SLAM,                )
 AL-KHATEEB (ISN 689),              )
                                    )
              Petitioner,           )
                                    )
       v.                           )                Civil Action No. 09-745 (RCL)
                                    )
BARACK H. OBAMA, President          )
 of the United States, et al.,      )
                                    )
              Respondents.          )
____________________________________)

                                             ORDER

       Before the Court is respondents’ Motion for Leave to Amend and Supplement the Factual

Return for petitioner (filed June 5, 2009) and respondents’ Unopposed (Second) Motion for

Leave to Supplement Factual Return (filed June 25, 2009). Amended CMO § I.D.1 requires

respondents to file a certificate as to the production of exculpatory evidence within 14 days of

filing a factual return. Misc. No. 08-442, Doc. [940] (Nov. 6, 2008), as amended by Doc. [1315]

(Dec. 16, 2008) (D.D.C.) (Hogan, J.). Common sense dictates that a similar requirement attach

to any proposed amendments to a factual return. New exculpatory evidence could easily have

come into the government’s possession in the course of assembling their pending motions to

amend and supplement (or in the course of assembling materials for other detainees).1


       1
        See Gherebi v. Bush, Civ. No. 04-1164, Doc. [164] (D.D.C. 2008) (Walton, J.), stating
the scope of respondents’ exculpatory-disclosure obligation:
       The government shall disclose to the petitioner all reasonably available evidence
       in its possession that tends materially to undermine the information presented to
       support the government’s justification for detaining the petitioner. In this context,

                                                 1
Respondents did not attach such a certification to either of their motions, nor have they filed such

certifications with the Court since their motions. The Court will not consider granting

respondents’ motions unless respondents have completed the required searches. It is therefore

hereby

         ORDERED that respondents’ Motion for Leave to Amend and Supplement the Factual

Return for petitioner is DENIED without prejudice as to its refiling alongside a certification

either that all reasonably available exculpatory evidence in the government’s possession has been

disclosed or that the government possesses no reasonably available exculpatory evidence that has

yet to be disclosed; and it is further

         ORDERED that respondents’ Unopposed (Second) Motion for Leave to Supplement

Factual Return is DENIED without prejudice as to its refiling alongside a certification either that

all reasonably available exculpatory evidence in the government’s possession has been disclosed

or that the government possesses no reasonably available exculpatory evidence that has yet to be

disclosed.

         SO ORDERED.

                Signed by Royce C. Lamberth, Chief Judge, on July 6, 2009.




      the term “reasonably available evidence” means evidence contained in any
      information reviewed by attorneys preparing factual returns for all detainees;
      however, the scope of this disclosure obligation is not limited to evidence
      discovered by the attorneys preparing the factual return for the petitioner. The
      term also includes any other evidence the government discovers while litigating
      habeas corpus petitions filed by detainees at Guantanamo Bay or any other United
      States military facility.
(amending slightly Amended CMO § I.D.1) (emphasis added) (citation omitted).

                                                 2